Citation Nr: 0428974	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  01-01 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for right 
knee reconstruction, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from October 1972 
to October 1974 and from May 1979 to March 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied the 
issues of entitlement to a disability evaluation greater than 
30 percent for the service-connected right knee 
reconstruction and entitlement to a total disability rating 
based on individual unemployability.  

In connection with his appeal, the veteran indicated that he 
wanted a hearing before a member of the Board sitting at the 
RO.  The case was remanded for a hearing in March 2003, and 
one was scheduled for May 2003 and the veteran was notified 
of the scheduled date.  Documentation in the claims folder 
indicates that the veteran failed to report for his scheduled 
hearing.  


REMAND

With regard to the claim of entitlement to a disability 
rating greater than 30 percent for service-connected right 
knee reconstruction, the Board notes that, in June 2000, the 
veteran underwent a VA joints examination.  Included with the 
report of this examination was a copy of a record of X-rays 
taken of the veteran's right knee in August 1997.  These 
radiographic films showed mild degenerative changes but no 
fracture.  

Thereafter, in September 2000, the veteran sought VA 
outpatient treatment for complaints of severe pain in his 
right knee.  The examiner observed that the veteran's right 
knee brace was intact and that the veteran was ambulatory 
with a cane.  Three months later in December 2000, the 
veteran again sought VA outpatient treatment for complaints 
of ongoing right leg pain.  A physical examination of the 
veteran's right knee demonstrated tenderness to palpation 
around the knee joint as well as palpable pulses.  The 
examiner assessed osteoarthritis of the right knee.  

Additional VA outpatient treatment records reflect continued 
complaints of right knee pain in August 2001.  A physical 
examination completed on the veteran's right knee during that 
month showed a quarter-sized firm knot on the right side of 
the joint superior to his knee cap.  X-rays taken of the 
veteran's right knee at that time reflected the presence of 
two small osteochondromas along the distal aspect of the 
femur but no other bony joint or soft tissue abnormality.  

A review of the claims folder indicates that the veteran has 
not been accorded a VA examination of his right knee after 
the June 2000 evaluation.  In view of the continued 
complaints of right knee pain, as well as the recent findings 
of bone formation at this joint, since the June 2000 VA 
evaluation, the Board finds a remand of the veteran's 
increased rating claim is necessary.  On remand, the veteran 
should be accorded a VA examination of his right knee to 
determine the current nature and extent of the 
service-connected disability involving this joint.  

Moreover, the Board acknowledges that, in the substantive 
appeal which was received at the RO in February 2001, the 
veteran asserted that his service-connected right knee 
disability caused him to develop an altered gait which, in 
turn, has resulted in an ankle disorder, which could be 
construed as a secondary service connection claim.  The RO 
has not adjudicated this secondary service connection issue, 
which is inextricably intertwined with the veteran's current 
claim for a total disability rating based on individual 
unemployability due to service-connected disability.  As 
such, the issue of entitlement to service connection for a 
left ankle disability secondary to the service-connected 
right knee reconstruction must be adjudicated by the RO.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

With regard to the claim of entitlement to a total disability 
rating based on individual unemployability, the Board notes 
that the examiner who conducted the VA joints examination in 
June 2000 expressed his opinion that the veteran "could 
likely do sedentary-type work."  On the same day in June 
2000, the veteran also underwent a VA general medical 
examination by a different examiner.  The physician who 
conducted this general medical evaluation concluded that the 
veteran was unemployable due to "his chronic knee and ankle 
conditions, which appear to be permanent."  

The claims folder contains no subsequent records which 
reflect medical opinions regarding the veteran's 
employability.  Consequently, the Board finds that the 
veteran's claim for a total disability rating based on 
individual unemployability should be remanded to the RO to 
accord him an opportunity to undergo a current VA examination 
to determine whether his service-connected disability 
(including his service-connected right knee reconstruction as 
well as any left ankle disability found to be associated with 
the service-connected right knee disorder) has rendered him 
unable to obtain and to maintain gainful employment.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should procure copies of all 
records of right knee and left ankle 
treatment that the veteran has received 
at the VA Outpatient Clinic in Mobile, 
Alabama since December 2000.  All 
available reports not previously obtained 
should be associated with the veteran's 
claims folder.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature and 
extent of his service-connected right 
knee reconstruction as well as the 
nature, extent, and etiology of any left 
ankle disability.  The claims folder and 
a copy of this Remand should be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests, including X-rays, should be 
conducted.  

The examiner should note all relevant 
pathology associated with the veteran's 
service-connected right knee 
reconstruction.  In particular, the 
examiner should provide the range of 
motion of the veteran's right knee.  
Furthermore, the examiner should note 
whether the veteran's right knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his right knee repeatedly over a period 
of time.  

Further, the examiner should specifically 
express an opinion as to whether it is 
more likely, less likely or as likely as 
not that any diagnosed left ankle 
disability is in any way related to, or 
caused by, the veteran's 
service-connected right knee 
reconstruction.  In responding to this 
question, the examiner should address the 
veteran's reports that he experiences an 
altered gait as a result of his 
service-connected right knee disability.  
A complete explanation for any 
conclusions reached would be helpful in 
adjudicating the secondary service 
connection claim.  

Also, the examiner should express an 
opinion as to the effect that the 
veteran's service-connected 
disability(ies) (including the right knee 
reconstruction as well as any left ankle 
disability found to be associated with 
the service-connected right knee 
disorder) has(have) on the veteran's 
ability to procure and to maintain 
gainful occupation.  A complete 
explanation for any conclusions reached 
would be helpful in adjudicating the 
total rating claim.  

3.  Thereafter, the RO should adjudicate 
the issues of issues of entitlement to 
service connection for a left ankle 
disability, secondary to the 
service-connected right knee 
reconstruction, entitlement to a 
disability rating greater than 30 percent 
for the service-connected right knee 
reconstruction and entitlement to a total 
disability rating based on individual 
unemployability.  If any claim is denied, 
the veteran and his representative should 
be notified of the determination and of 
the right to appeal.  If the increased 
rating decisions remain in any way 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  If a timely notice of 
disagreement is filed, with regard to the 
secondary service connection issue, that 
issue should be included in the SSOC.  
The SOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent.  An 
appropriate period of time should be 
allowed for response, however, the 
veteran must file a timely substantive 
appeal concerning the secondary service 
connection issue, in order to obtain 
appellate consideration.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2003).  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



